          Case 2:20-cv-01333-SRB Document 18 Filed 07/22/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Omar Royal, et al.,                             No. CV-20-00309-TUC-RCC
10                  Plaintiffs,                      No. CV-20-01333-PHX-SRB
11   v.                                              ORDER
12   Pardip S Kang, et al.,
13                  Defendants.
14
15            This matter has been transferred from the Phoenix District Court to the Tucson
16   Division. See Case No. CV-20-01333-PHX-SRB. Upon transfer, it has come to the

17   Court’s attention that the full names of the minors involved have been included in the
18   Notice of Removal and attached Complaint. (Doc. 1, CV-20-00309-RCC and CV-20-

19   01333-PHX-SRB.)

20            Under Federal Rule of Civil Procedure 5.2(a)(3), any filing with the court that
21   contains the name of an individual known to be a minor should include only the initials of
22   such minor.

23   ///

24   ///

25   ///

26   ///
27   ///
28   ///
     Case 2:20-cv-01333-SRB Document 18 Filed 07/22/20 Page 2 of 2



 1       Accordingly, IT IS ORDERED:
 2    1. Defendant shall submit an updated version of the Notice and Complaint with the
 3       minors’ names redacted in accordance with the corresponding Federal Rule.
 4    2. The Notice and Complaint in Doc. 1 of Case Nos. CV-20-01333-PHX-SRB and
 5       CV-20-00309-RCC shall be filed UNDER SEAL by the Clerk’s Office.
 6    3. Any future filings shall list only the initials of any referenced minor.
 7       Dated this 22nd day of July, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
